Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, as amended, remains unintelligible.  
Firstly, the steps of the process are unclear and have not been adequately delineated.  It is unclear what is being denoted by (I), (II), and (III); if steps are intended, then they should be clearly drafted as such.  Applicants’ response has not clarified this issue.
Secondly, it is unclear to what A1 and A2 refer; it appears that different reactors are being referenced; however, different components are also referenced throughout the claims by this nomenclature.  Applicants’ response has not clarified this issue.  
Thirdly, “the second portion” and “the reactor (A2)” lacks antecedence.  Applicants’ response has not addressed this issue.  
Fourthly, if the second portion is added after the beginning of the addition of catalyst, it is unclear how the temperature of the second portion or component can be viewed at the moment of the beginning of the addition of catalyst.  It is unclear how the respective temperatures the components are to be considered.  This issue also causes claims 4 and 5 to be unclear.  Applicants’ response has not clarified this issue.   

Fifthly, the language, “the reaction mixture”, lacks antecedence.
Regarding claim 1, though applicants’ amendment has addressed the prior rejection with respect to oligomerization activity, the amendment does not address the cited issues with respect to the rest of the process.   
Claim 7 improperly depends from cancelled claim 6..
Claim 8, as drafted, is ambiguous to such an extent that it cannot be understood.  If the residual or recovered isocyanate results from the process, then how can the residual substance be used initially, since it would seem that it has not yet been produced.  Also, it is unclear what constitutes “process stage III”.  It is not seen that applicants’ response serves to clarify these issues. 
3.	To the extent that the examiner has been able to interpret the claims, the claims appear to distinguish over the prior art.
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765